1
2
3
                                                                  JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    MATTHEW C. BROWNDORF, an                  Case No. 8:18-cv-01561 AG (DFMx)
      individual,
12                                             Assigned for all purposes to:
                   Plaintiff,                  Judge Andrew J. Guilford
13
            v.                                 ORDER GRANTING THE
14                                             STIPULATION FOR DISMISSAL
      EXPERIAN INFORMATION                     WITH PREJUDICE OF
15    SOLUTIONS, INC., a credit reporting      DEFENDANT EXPERIAN
      agency supervised by the FTC; and        INFORMATION SOLUTIONS, INC.
16    DOES 1 through 500, inclusive,
                                               Complaint filed: July 19, 2018
17                      Defendants.            Removal date: August 31, 2018
18
19         PURSUANT TO STIPULATION, IT IS SO ORDERED that Defendant
20   Experian Information Solutions, Inc. (“Experian”) is dismissed with prejudice.
21   Plaintiff Matthew C. Browndorf and Experian shall bear his or its own costs and
22   attorneys’ fees.
23
24   Dated: May 21, 2019
                                           HON. ANDREW J. GUILFORD
25                                         United States District Judge
26
27
28
                                                                          ORDER GRANTING THE
                                                                    STIPULATION FOR DISMISSAL
                                                             Case No. 8:18-cv-01561 AG (DFMx)
